Sept. 24, 2015
                                       03-15-00438-CV                                 111 7 Briargate
                                                                                Austin, Texas 78753
                                                                                      5 12-773-2777
                                                                              vwrcnchcr@yahoo.com


                                          September 24, 201 5

  Court of Appeals
  Third District of Texas
  PO Box 12547
  Austin, Texas 787 11-2547                                                               RECEIVED
                                                                                          SEP 2 4 Z015
  Dear Court of Appeals :
  trt         L.- 1-        CR- Idismissed. This was my strongest evidence against the other side that their new claim was made
up (a fairy tale). Against all of my objections and my Motion in limine, the adm ini strative offi ce
let the hearing be dominated by the di smissed claim. It is my position that this was an error of
the administrative hearing and only way to correct this error is another hearing barring the
dismissed evidence and testimony. This is the only true way that 1 can get a fair trial in this case.


This is an appeal of a final order from an administrated hearing in Austin, Texas. Therefore Tex.
Civ. Prac. & Rem. Code Ann . § 51.014(a) and Lehmann v. Har-Con Corp., 39 S.W.3d 19 1, 195
(Tex. 200 I) are not app licable to this case. In fact, this statute and ruling both backs the appeal
step I am currently undergoing. The administrative office issued a final order on a hearing on the
merits. The administrated hearing disposed of all parties and all claims pending in the case
which made the order final. By disposing of all of the issues before it; it made the order
appealable under Lehmann, 39 S.W.3d at 200. The administrative hearing order was appea led to
the Municipal court which affirmed the previous order. This case was then appea led to the
Travis County w hich refused to hear the case. Next this case is before you, Court of Appeals,
Third District ofTexas.




Sincerely,




Vincent Wrencher Sr, Pro se




                                                   2